Title: To John Adams from Johann Kalb, 27 December 1777
From: Kalb, Johann
To: Adams, John


      
       Sir
       at Valey forge Camp 27. Xber 1777
      
      As you are going to France in a publick Character from the United States, will you give me leave to present you a Letter of introduction for M Le Comte de Broglie, one for M Moreau the first Secretary to Count de Vergennes Minister of State for foreign affairs and two for my Lady, who Shall be glad to see you, and to get news from me by your means.
      I wish you a good passage a Safe arrival, Health and Success in all your enterprises, no one being with more regard and Esteem, then Sir Your most obedient & very humble servant,
      
       Baron de Kalb
      
      
       The inclosed for Moulin is only to be put to the post office either in Paris or in any Sea port Town.
      
     